—Order, Supreme Court, Bronx County (Barry Salman, J., at hearing; Louis Gonzalez, J., at trial; Stanley Green, J., on the order), entered July 14, 1994, which, after a jury trial, directed the release of the petitioner, unanimously affirmed, without costs.
Appeal from order, same court (Anne Targum, J.), entered on or about May 4, 1994 which, after a hearing, directed the release of petitioner, unanimously dismissed as moot, without costs.
The issues raised in the appeal from the earlier order are mooted by the second order on appeal, which was rendered after a jury trial at which all hospital records were received in evidence, and at which the question of the need for the petitioner’s institutionalization was considered ab initio. The evidentiary issue raised on the appeal from the earlier order is not a broad one, nor does it apply to a large number of patients (cf., Ughetto v Acrish, 130 AD2d 12, 17, appeal dismissed 70 NY2d 871), and we therefore decline to review it under any exception to the mootness doctrine. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.